Citation Nr: 0326637	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a November 2001 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The veteran contends that his bilateral knee and back 
disabilities are the result of his period of active service.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. § 5102, 5103, 5103A, 5107] specifies that, in the 
case of a disability compensation claim, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See also 38 C.F.R. 
§ 3.159 (2002).

In Charles v. Principi, 16 Vet. App. 370, 374-5 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
found that VA had not fulfilled the duty to assist when it 
failed to provide the veteran with a medical examination and 
opinion.  The veteran had a diagnosis of tinnitus, which the 
Court found met the requirement of competent evidence of a 
current disability.  In addition, the veteran had provided 
lay evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability may be 
associated with the veteran's active service.  The Court 
concluded that, because a medical opinion was necessary to 
decide the claim, the VCAA required VA to obtain a medical 
nexus opinion.  

The Board believes that this case presents similar 
circumstances.  Service medical records show that on August 
10, 1963 the veteran reported that he fell on the sidewalk 
and injured both knees.  Two days later, he complained of 
pain with walking.  The impression was questionable strain.  
He was seen again on August 27, 1963 complaining of pain in 
the left knee and lower back.  The impressions were mild low 
back strain and residuals from the strain of the left knee.  
Post-service medical evidence reflects degenerative joint 
disease of both knees and a diagnosis of lumbar strain.  

The Board notes that the veteran was afforded VA joint and 
spine examinations in June 2001.  A review of the examination 
reports, however, shows that the VA examiner failed to 
provide a medical opinion as to a nexus between the in-
service findings and the current conditions.  In addition, 
the examiner indicated that the claims file was unavailable 
for review.  

Based on the record, and keeping in mind the provisions of 
the VCAA, its implementing regulations and the Court's 
decision in Charles, the Board believes that the June 2001 VA 
examination reports should be returned to the examiner for a 
nexus opinion.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should refer the claims folder to 
the June 2001 VA examiner for an 
addendum which addressed the matter of 
nexus between the in-service findings 
and the veteran's current bilateral 
knee and back disabilities.  The 
examiner should indicate that the 
claims file was reviewed.  If the 
reviewing physician believes that 
further examination of the veteran is 
required, such should be scheduled.   
A complete rationale for any opinion 
expressed should be provided.  

2.	If the June 2001 VA examiner is 
unavailable, VBA should arrange for 
another VA physician to review the 
claims folder, examine the veteran if 
such is deemed to be necessary, and 
provide the medical opinion requested.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded a reasonable  opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  
 
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



